 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SANDRA C. SAMUELIAN,                                 No. 2:19-cv-01333 KJM AC
11                         Plaintiff,
12              v.                                         ORDER TO SHOW CAUSE
13    CA FRANCHISE TAX BOARD, et al.,
14                         Defendants.
15

16             Plaintiff, appearing in pro se, filed a complaint and paid the filing fee on July 17, 2019.

17   ECF No. 1. On July 18, 2019, a scheduling order was issued, ordering plaintiff to serve a copy of

18   the scheduling order and complete service of process within 90 days of filing the complaint. ECF

19   No. 4 at 1. Plaintiff was cautioned that failure to complete service within 90 days may result in

20   dismissal pursuant to Fed. R. Civ. P. 40(m). Id. The deadline has passed, and no certificate of

21   service has been filed.

22             Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

23   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

24   inherent power of the Court.”

25             Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff is Ordered to Show Cause, in writing no later than November 4, 2019, why this

27             action should not be dismissed for failure to prosecute;

28   ////
                                                          1
 1      2. Plaintiff’s filing of a proof of service upon defendant will be deemed good cause shown;
 2         and
 3      3. If plaintiff fails to comply with this order, the undersigned will recommend that this case
 4         be dismissed.
 5   DATED: October 21, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
